[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON APPLICATION FOR PJR
The above mentioned matter was before the Court on the plaintiff's motion for PJR on January 4, 1993
A hearing was held which consisted basically of argument by plaintiff's and defendants' counsel together with a couple of documents which were offered. No formal testimony was offered.
After careful review of the file, considering its contents and what did take place in the presence of the Court, the Court could not make a finding of probable cause.
BY THE COURT,
William M. Shaughnessy, J. Judge, Superior Court CT Page 807